NO. 07-01-0448-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  MAY 22, 2002
                         ______________________________

                                 LUREANER OULARE,

                                                        Appellant

                                            v.

                                   STATE OF TEXAS,

                                               Appellee
                       _________________________________

   FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY COUNTY;

              NO. 95,498-1; HON. W.F. CORKY ROBERTS, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and REAVIS, J.J.

      Appellant Lureaner Oulare appeals her conviction of resisting arrest, search or

transportation. Her sole issue is identical to that raised in Lureaner Oulare v. State, No.

07-01-0404-CR, pending in this court. We overrule it for the same reasons stated in our

opinion issued this day in Lureaner Oulare v. State, No. 07-01-0404-CR. That is,

appellant waived the issue.

   Accordingly, the judgment of the trial court is affirmed.



                                                        Brian Quinn
                                                          Justice
Do not publish.